                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Civil Action No. 17-cv-2503-PAB-KLM

CRYSTAL STINE,

Plaintiff,

v.

EXPERIAN INFORMATION SOLUTIONS, INC.;
EQUIFAX INFORMATION SERVICES, LLC;
TRANS UNION, LLC; and,
NATIONAL CREDIT SYSTEMS, INC.;

Defendants.

__________________________________________________________________________

                     NOTICE OF SETTLEMENT STATUS
__________________________________________________________________________

Plaintiff, Crystal Stine, moves the Court for an order for an in-person status conference, and as
grounds therefore states as follows:

       1.      Ms. Stine accepted a settlement offer on March 27, 2019 by executing a
settlement agreement provided by Defendant and providing related documentation. Under the
terms of that agreement, Defendant was to partially perform within ten days, and fully perform
within 30 days.

        2.     Counsel for Plaintiff attempted to confer via eMail on April 15, 2019. That eMail
was not responded to. Counsel for Plaintiff contacted Katrina DeMarte by telephone on April 16,
2019. Ms. DeMarte indicated she had not heard from defendant but that defendant would be
fully performing in the next few days. Defendant did not perform in the next few days.

        3.     Counsel for Plaintiff again contacted Katrina DeMarte via eMail on April 23,
2019. Ms. DelMarte stated that she had been mislead by her client responded that NCS would
fully perform its obligations under the agreement by April 25, 2019.

      4.     On March 24, 2019, over a month after Plaintiff executed and sent the required
documentation, Defendant finally returned countersigned documents.
        5.      On March 25, 2019, NCS partially performed its obligations under the agreement,
but as of the date of this notice has not fully performed has promised.

        6.      Where Plaintiff’s promise to dismiss all claims is contingent upon Defendant’s
full performance of its obligations, and the fact that Defendant has delayed execution of
documents for over a month, breached the agreement, and made misrepresentations regarding its
intentions to perform its promises under the agreement, Plaintiff is not willing to move to dismiss
this case by the April 25, 2019 deadline.

       7.      Because Defendant has breached the agreement, delayed, and made
misrepresentations as to when it intends to perform, Plaintiff is unable to estimate when the
settlement the parties reached over a month ago will be finalized.


Dated this 25th day of April 2019.

                                                         COAKLEYKROL, LLC

                                                         s/Eric R. Coakley
                                                         _______________________________
                                                         Eric R. Coakley, CO Bar No. 34238
                                                         2373 Central Park Blvd. - Suite 100
                                                         Denver, CO 80238
                                                         (303)803-1611
                                                         coakley@coakleykrol.com

                                                         Attorney for Plaintiff




                                CERTIFICATE OF SERVICE

On April 25, 2019, undersigned counsel filed the above via ECF and at that time requested elec-
tronic service on all individuals indicated in the Notice of Electronic Filing.

                                                 s/ Eric R. Coakley
                                                 ________________________________
